DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-8 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s)  1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,562,525 B2 in view of Inagaki (US 2015/0100177 A1).  	1) Regarding claim 1, the patent discloses all of the features except a path resetting unit configured to, when there is an obstacle on the parking path, compute a parking path of from a stop position of the vehicle to the parking space, and set the computed parking path as a new parking path, because the patent is a more narrowed scope of the similar claimed features (i.e., the processor of the patent performs more narrow steps of the of the claimed invention, except for the above mentioned limitation), thus a narrower scope encompasses a broader scope. 	As per the limitation a path resetting unit configured to, when there is an obstacle on the parking path, compute a parking path of from a stop position of the vehicle to the parking space, and set the computed parking path as a new parking path. 	Inagaki discloses, in abstract; ¶0056; Figs. 1-8; claim 4, the concept of adjusting (corresponding to resetting) for correction of a path calculation. Notice that ¶0056 discloses, adjusting based on a detected object. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of adjusting for correction of a path calculation as taught by Inagaki, into the system as taught by the patent, with the motivation to enhance the path generation features of the system. 	2) Regarding claim 8, patent and Inagaki teach an informing unit (¶0036; Fig. 1: guidance unit) configured to convey information that the parking path is being reset by the path resetting unit (¶0036).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20140114529 A1; US 20170227967 A1; US 20110087406 A1; US 20140055615 A1; US 20180308359 A1; US 20170028984 A1; US 20180339701 A1; US 20160257304 A1; US 20140368636 A1, park assist systems. 	US 20160257303 A1, park assist systems based on vehicle constraint conditions. 	US 6683539 B2, park assist systems with information conveying features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684